Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 11-20 and 22, drawn to a stick, paddle and method classified in B29C 43/021.
II. Claims 10 and 21, stick and method, classified in A63B 59/70.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to distinct inventions, where patentability in the independent claims of each group is based on divergent features. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, absent evidence to the contrary. This can readily and clearly be demonstrated by a side-by-side comparison of the independent claims. For instance, independent claims 1 and 12 in invention I require a blade member integrally formed of composite material having discontinuous fibers bonded with thermosetting resin, the blade member comprising a blade periphery surrounding a central blade region, the central blade region having a plurality of openings arranged in a pattern to form a series of elongate crisscrossing ribs that extend between and connect different sides of the blade periphery to each other, the fibers in the blade periphery being in a generally jumbled orientation, and the fibers in the central blade region being positioned within the ribs in a manner wherein each rib contains a plurality of fibers that substantially extend in said each rib’s elongate direction, the blade member having opposite front and rear blade faces, at least a portion of the blade periphery having at least one layer of strengthening fiber laminate thereon, on at least one of the front and rear blade faces, the at least one layer of strengthening fiber laminate comprising a layer of unidirectional fibers, and a layer of multidirectional fibers over at least a portion of the layer of unidirectional fibers, wherein the fibers in the layer of multidirectional fibers are oriented transverse to the direction of the fibers in the layer of unidirectional fibers., but does not require a tacky adhesive coating on at least a portion of at least one of the front and rear blade faces as recited in independent claims 10 and 21 in invention II. Similarities of the independent claims are merely superficial, since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. For this reason, it would be a serious burden for the examiner to consider both groups of inventions since the search and examination for one of the independent claims would not be required for the other independent claims. 
Inventions I and III are directed to distinct inventions, where patentability in the independent claims of each group is based on divergent features. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, absent evidence to the contrary. This can readily and clearly be demonstrated by a side-by-side comparison of the independent claims. For instance, independent claims 1 and 12 in invention I require a blade member integrally formed of composite material having discontinuous fibers bonded with thermosetting resin, the blade member comprising a blade periphery surrounding a central blade region, the central blade region having a plurality of openings arranged in a pattern to form a series of elongate crisscrossing ribs that extend between and connect different sides of the blade periphery to each other, the fibers in the blade periphery being in a generally jumbled orientation, and the fibers in the central blade region being positioned within the ribs in a manner wherein each rib contains a plurality of fibers that substantially extend in said each rib’s elongate direction, the blade member having opposite front and rear blade faces, at least a portion of the blade periphery having at least one layer of strengthening fiber laminate thereon, on at least one of the front and rear blade faces, the at least one layer of strengthening fiber laminate comprising a layer of unidirectional fibers, and a layer of multidirectional fibers over at least a portion of the layer of unidirectional fibers, wherein the fibers in the layer of multidirectional fibers are oriented transverse to the direction of the fibers in the layer of unidirectional fibers., but does not require a tacky adhesive coating on at least a portion of at least one of the front and rear blade faces as recited in independent claims 10 and 21 in invention II. Similarities of the independent claims are merely superficial, since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. For this reason, it would be a serious burden for the examiner to consider both groups of inventions since the search and examination for one of the independent claims would not be required for the other independent claims.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754